DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a process, classified in H01L21/31116.
II. Claim 11, drawn to an apparatus, classified in H01J37/3244.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice another and materially different process such as a coating or a cleaning process other than etching a substrate as required in the instant process invention.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

	
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Una Lauricia on 9/14/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kubota et al (US 2019/0172718).
Kubota et al disclose an etching process including the step of preparing a substrate having a process target film (102, 81); multiple core members (101) formed on the target film; and a first film (105a) covering the multiple core members and the target film exposed between the multiple core members; forming a second film (105b) on a dry etching, the horizontal portions of the film 105 and the mandrels 101 (reads on the claimed multiple core members) are etched so as to form spacers 106 constituted by an inner layer 106a (the first layer 105a) and an outer layer 106b (the second layer 105b) ([0073],[0077], figure 14).
Kubota et al disclose that the first and layers are from by gas and could be same or different composition of the layers [0047],[0050] and etching the first film by plasma of a second gas in such that the second film to be left on a portion of the first film corresponding to a sidewall of each core members [0051]-[0052] and the dry etching  is typically performed using a plasma of suitable etchant gas which is selected for the composition or material of the target film [0064].
Kubota et al disclose that repeating the spacer forming step (b) and the etching step (c) of the first film [0075].
With regards to claims 2-4, Kubota et al teach that both the first layers are formed by using a Si precursor is fed to a reaction space so that the precursor is adsorbed or chemisorbed on a surface of a template [0080].
With regards to claim 5, Kubota et al teach that the first gas is an aminosilane-based gas or the like [0082].
With regards to claim 6, Kubota et al disclose the use of two-layer film used as the spacer as a pattern-transfer film (107a,107b) and shows the etching progresses to the two-layered spacers with selectivity, namely etching the etching the first film ended before  the second one [0076] and Figure 12).
With regards to claims 7-8, Kubota et al teach selectively removing a top portion of the pattern-transfer film formed on a top of the mandrel and a horizontal portion of the pattern-transfer film formed on the underlying layer while leaving the mandrel as a core material and sidewall portions of the pattern-transfer film formed on sidewalls of the 
With regards to claims 9-10, Kubota et al disclose removing each exposed core member selectively after the repeating of the second film forming and etching the first film; and etching the target film with remaining first film as a mask (see Figure 6c, 14) and also see [0054],[0065], [0077].
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713